Citation Nr: 1136547	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for the period prior to September 1, 2009, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus (DM).

3.  Entitlement to a disability rating in excess of 10 percent for a left lumbosacral shell fragment wound (SFW) residual scar, to include on the basis of clear and unmistakable error (CUE) in an April 2005 rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1968 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in December 2009, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to increased disability ratings for PTSD and the SFW residual scar are addressed in the REMAND following the order section of this decision.  


FINDING OF FACT

The Veteran requires insulin, restriction of diet, and restriction of activities for treatment of his DM.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for DM have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2011).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  The Board previously reviewed the file and determined the Veteran should be afforded additional VA examination in regard to the disability decided below; the examination was performed in May 2010.  The Board has reviewed the examination report and finds the examiner substantially complied with the requirements articulated in the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim for increased evaluation for DM. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

DM is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913 a 40 percent disability rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent disability rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent disability rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In July 2005 the Veteran was afforded a VA examination.  At that time, it was noted in the examination report that the Veteran did not have ketoacidosis or hypoglycemic reactions, or hospitalizations for such.  He was on a restricted diet and his weight had been stable.  He had some restriction of activities, which prevented him from his work as a landscaper.  It was further noted in the examination report that the Veteran reported to his diabetic care provider approximately every three months for management.  The Veteran also reported symptoms of loss of strength and anal pruritus.  It was noted that the Veteran had hypertension that was well-controlled.  The Veteran reported that he had some peripheral neuropathy and some bladder complaints, in that he constantly had to get up to go to the bathroom.  

Upon physical examination, the Veteran was noted to be well developed and well nourished.  His fasting blood sugar was 197 and was from January 2005.  The examiner noted that the Veteran was also followed by podiatry and that he had some decreased sensation in both feet.  The examiner diagnosed non-insulin dependent DM that was not very well controlled and peripheral neuropathy.  

In October 2006, the Veteran was afforded another VA examination.  At that time, the Veteran reported symptoms of thirst, marked urination, and weakness.  The Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions in the last year.  The Veteran was on a restricted diet and his weight was noted to have remained stable at 270 pounds.  The Veteran reported that he avoided strenuous activities in order to prevent hypoglycemic reactions.  The Veteran reported that he had been placed on insulin.  The Veteran visited his diabetic care provider every 2-3 weeks for management.  The Veteran reported that he continued to have loss of strength and pruritus.  He reported that he had neuropathy in both hands and both feet and that he had to go to the bathroom every 2-3 hours.  It was also noted that the Veteran had hypertension that was well-controlled by medication.  

Upon physical examination, the Veteran was noted to be well nourished and well developed.  There was no peripheral edema, but the Veteran had decreased sensation in both hands and feet.  The examiner diagnosed insulin dependent DM and noted that he was being followed more closely by his endocrinologist in an attempt to get his DM under control.  

In March 2010, the Veteran was afforded another VA examination.  At that time, the Veteran was on a restricted diet and he had restriction of activities.  There was no evidence of ketoacidosis or hypoglycemic reactions.  The Veteran was on insulin for treatment and saw his diabetic care provider every 2-3 months.  The Veteran reported loss of strength and anal pruritus.  He was noted to have hypertension that was well-controlled by medication and that peripheral neuropathy in both hands and feet.  The examiner diagnosed insulin dependent DM that was not well controlled.  

In January 2011 the Veteran was afforded another VA examination.  At that time, there was no evidence of renal dysfunction, incontinence, recurrent urinary tract infections, renal colic, bladder stones, acute nephritis, or hospitalization for neoplasm.  The Veteran was noted to be on several medications for his DM, to include insulin.  The examiner continued the diagnosis of insulin dependent DM that was basically uncontrolled.  

In January 2011 the Veteran was also afforded a peripheral nerves VA examination.  At that time, the Veteran reported peripheral neuropathy in both hands; however, the examiner noted that the Veteran had carpal tunnel syndrome in both hands.  It was noted in the examination report that the Veteran was followed by a podiatrist, who stated that the Veteran had a normal sensation response in both feet.  However, the examiner reported that a review of the medical evidence showed that the Veteran did have some peripheral neuropathy in both feet, but that it appeared to be a result of an L4 laminectomy and not DM.

A review of the VA Medical Center treatment notes of record shows that the Veteran receives his diabetic care at the VA Medical Center.  There is no evidence of ketoacidosis or hypoglycemic reactions in the treatment notes of record.  Additionally, there is no evidence that the Veteran has been hospitalized for complications his DM.  

Additionally, a review of the record shows that the Veteran is currently separately service-connected for peripheral neuropathy in both lower extremities and both upper extremities as well as erectile dysfunction, all of which have been associated with his service-connected DM. 

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his DM.  In this regard, the Board notes that the Veteran DM is insulin dependent, requires a restricted diet, and requires restriction of activities.  There is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  Additionally, the Veteran is separately evaluated for the various reported complications of his DM and using those various disabilities to support a higher disability rating for DM would be in violation of 38 C.F.R. § 4.14.  Therefore, a disability rating in excess of 40 percent is not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 40 percent for DM is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

In the December 2009 remand, the Board directed that the Veteran be afforded a VA examination in order to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The Veteran was provided the directed examination and in a December 2010 Decision Review Officer (DRO) decision, the Veteran was granted entitlement to a 100 percent disability rating for PTSD, effective September 1, 2009.  In the DRO decision, it was noted that this was a complete grant of the benefit sought on appeal.  The Board notes that the Veteran's date of claim for an increased disability rating for PTSD was March 15, 2005, and a review of the record shows that the Veteran's PTSD was rated as 50 percent disabling from the date of his claim until the grant of the 100 percent disability rating.  As the 100 percent disability rating was not granted effective the Veteran's March 15, 2005, date of claim, the Board notes that this was not in fact a complete grant of the benefit sought on appeal.  

The Board notes that the Veteran has been awarded entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective March 15, 2005; however, the Board finds that this does not discharge VA's responsibility to adjudicate whether the Veteran was entitled to an increased disability rating for his PTSD for the period prior to September 1, 2009.  

Therefore, the Veteran should be contacted to determine whether he is satisfied with the grant of benefits for PTSD.  If he is not satisfied, then the Veteran should be issued a Supplemental Statement of the Case (SSOC) addressing the issue of entitlement to a disability rating in excess of 50 percent for the period prior to September 1, 2009, for PTSD.  

With regard to the Veteran's claim of entitlement to an increased disability rating for his SFW residual scar, the Board notes that a review of the record shows that there is some discrepancy in the past VA examination reports concerning the actual size of the Veteran's SFW residual scar.  As the size of the scar is of particular importance when considering the disability rating assigned, the Board finds that the Veteran should be afforded a new VA skin examination to accurately determine the current degree of severity of all impairment resulting from his service-connected lumbosacral SFW residual scar, to include its exact size.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and explain that entitlement to a 100 percent disability rating for PTSD was not granted for the entire period on appeal and so, does not represent a full grant of the benefit sought on appeal.  The Veteran should be asked whether he would like to continue with the appeal with respect to the period prior to the September 1, 2009, effective date in light of the grant of entitlement to a TDIU for that period.  All attempts to contact the Veteran should be recorded in the claims files.  

If the Veteran wishes to continue his appeal of this issue, the RO or the AMC should conduct any appropriate development and readjudicate the issue.

2. The Veteran should be afforded a VA skin examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his left lumbosacral SFW residual scar.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes, to specifically include the exact size of the scar, is provided by the examiner 

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


